Syllabus by
ALLEN, J.
CONSTITUTIONAL LAW
(140 S) Section 1121-17, General Code, does not violate' Article I, Section 19, of the Constitution of Ohio.
ANIMALS
(20 D) Under Section 1121-17, General Code, the board of county commissioners of a county may appropriate money from the general funds of such county in payment of bills to be incurred by officers, ' agents and employees of the State of Ohio in making a tuberculin test of cattle owned and located in such county, to be paid out on warrants issued by the county auditor of such county, subject to the approval of the department of agriculture.
Kinkade, Robinson, Jones, Matthias and Day, JJ, concur.